In the Holy name of Allah, The Most Gracious, The Most Merciful
Your Excellency Mr. Volkan Bozkir President of the United Nations’ General Assembly,
Your Excellency Mr. Antonio Guterres UN Secretary General,
Your Highnesses, Excellencies, Heads of delegations, Ladies and Gentlemen,
Assalamu Alaikum Warahmatullahi Wabarakatuh.
Firstly, it gives me great pleasure to congratulate Your Excellency on your election as president of the 75th session of the United Nations General Assembly, and to affirm our full support in any which way that might facilitate your tasks and the full implementation of the responsibilities that rest on your shoulders.
I would also like to take this opportunity to express our sincere appreciation for the outstanding efforts and great skill and professionalism of your predecessor His Excellency Mr. Tijjani Muhammad-Bande during his presidency of the previous session.
Mr. President,
The 75th session comes at a compelling and unprecedented time fraught with danger which has relentlessly beset all aspects of modern life, crossing borders without restrictions, loudly resonating disease and death, not recognizing geographical borders, dismissing the various ethnic, political and social determinants that were formed and shaped by historical experiences of mankind.
The suffering that COVID-19 has incurred on human life has been accompanied by the woes of those who have lost loved ones and have raised their voices in prayer to spare the afflicted. Hence, we convey our deepest sympathy and heartfelt condolences to the peoples and countries of the world for this great loss. We pray to the Almighty, who praised the patient in hardship and misfortune, that His mercy enshrines the souls of the deceased, speeds up the recovery of the infected and relieve humanity of this calamity.
Mr. President, Ladies and Gentlemen,
The severe impact of the pandemic on various basic and vital domains and aspects of daily life is alarming, it consequently resulted in the terrifying upsurge in the number of victims between 960,000 deaths, and over 30 million registered cases, in addition to the deepest recessions recorded hitting the world since the aftermath of the second world war, which was accompanied by the most widespread cases of revenues collapse since 1870, and the increased risk of more than 100 million people falling into abject poverty; all this has revealed to the world the importance of bolstering the economic, health, social and environmental systems in place, in a way that the inevitability of multilateral action has been put to the test; viable sustainability and continuity or shutdown and stagnation.
In this regard, we highly value the extraordinary and significant roles undertaken by the United Nations and its Secretary General Mr. Antonio Guterres by harnessing all means and measures in order to address this pandemic through accelerating action to provide vaccines, diagnostic tools and treatment for everyone everywhere, with special consideration and top priority given to those groups most affected and most vulnerable such as women, children and the elderly. Countries and societies that suffer from humanitarian crises and refugee crises as a result of armed conflicts, have not been absent from the conscience of this long-standing organization, having called upon its Secretary General to silence the guns and suppress the cannons. On 23 March 2020 he launched an appeal for a ceasefire around the world, describing it as an opportune occasion to overcome the causes of conflict, and to make room for tireless efforts to stop the malady of war and close ranks in order to fight the global battle against this pandemic, while concentrating on recovery from its destructive effects, as well as striving to focus on the stages of recovery from its devastating impact and build a more equal world through which the much sought after integration between education and employment are achieved. Sustainable development, social protection based on improving comprehensive health systems and strengthening the role of women and gender equality in rights and opportunities, all lead to the main purposes for which the United Nations was founded; that is to say preserving international peace and security and sparing future generations from the scourge of war.
Mr. President,
In light of the continued suffering that the world is experiencing to tackle the repercussions of COVID-19, and the overwhelming state of anticipation for the announcement of an awaited solution be it a certified vaccine or approved treatment that would lift the world out of this international crisis and stop the deluge of deterioration, restoring hope to people by resuming their usual way of life and dispelling the feelings of panic and trepidation that have consumed them at the outset of the year. All this gives cause for thought at the state of many regions around the world; this pandemic has contributed to widening the scope of the crises they endure, and has increased the challenges burdening its peoples, which unfortunately our Arab and Middle East region bare the brunt of, despite the availability of written solutions and described therapeutic methods epitomized in the abundant amount of international references constituting the resolutions and outputs of the Security Council and the General Assembly. However, the long-standing challenge inherent in implementation and serious tackling of its provisions has remained an insurmountable obstacle to moving forward and achieving the desired progress.
The State of Kuwait, in assuming its responsibilities by supporting the efforts of the International community to fight this pandemic has contributed 290 million dollars, stressing its commitment to cooperate in support of international efforts to accelerate the process of manufacturing the vaccine and making it available in a fair way for countries most in need. In addition, it has announced its readiness to host critical cases of UN personnel infected with the COVID-19 virus while working in the field in Central and West Asia, to receive medical care in Kuwaiti hospitals.
Mr. President, Ladies and Gentlemen
The Palestinian cause still occupies a central historical and pivotal position in our Arab and Islamic worlds. We stress our principled and firm position in supporting the choices of the Palestinian people to obtain their legitimate rights, as well as the importance of continuing efforts to re-launch negotiations within a specific timeline to reach a just and comprehensive peace according to the terms of reference of the peace process, international legitimacy resolutions and the Arab Peace Initiative; ending the Israeli occupation and establishing an independent Palestinian State with East Jerusalem as its capital on pre-4 June 1967 borders. We value, in this context, all international efforts to resolve this pivotal issue.
Mr. President,
The ongoing crisis in brotherly Yemen, and the serious threats it poses to regional security and stability indicates the reality of how relevant Security Council resolutions and outputs are being handled, with the importance of adhering to the implementation of the Stockholm Agreement. In this respect, we firmly reassert our position that the political solution is the only solution to this crisis based on the three terms of reference agreed upon; the Gulf Initiative and its executive mechanism, the outcomes of the Yemeni National Dialogue Conference and Security Council resolutions mainly resolution 2216 (2015). We reemphasize our support for all efforts made by the the Secretary General’s Special Envoy of to Yemen aimed at resuming the political process in order to reach a political solution that could bring an end to this crisis. We call on all parties to respond positively and agree to the proposals put forward. At the same time, we welcome the constructive roles played by the brotherly Kingdom of Saudi Arabia to initialize the implementation of the Riyadh Agreement, while we renew our condemnation of all attacks on Saudi territories, reaffirming our support for all measures taken by the Kingdom of Saudi Arabia to preserve its security and stability. We also urge for rapid action to be taken to tackle the oil tanker “Safer” to avert an imminent environmental catastrophe.
The developments of the Syrian crisis, which has entered its tenth year, with all the human suffering it sustains, stand as true witness to the loss of international consensus and the increased foreign interference that was a major reason for prolonging this bloody conflict. We appreciate the small body of the constitutional committee resuming its work and convening its third round of talks in Geneva at the end of last August, and look forward to it continuing its work towards realizing the hopes and aspirations of the brotherly Syrian people by reaching a political settlement in accordance with the relevant security council resolutions, specifically resolution 2254 (2015) and the 2012 Geneva (1) Communique, stressing our firm position that there is no military solution to resolve this tragedy other than sitting at the negotiation table, which is the only way to bring an end to the humanitarian plight, we call upon all parties to engage positivity in these negotiations and we value the tireless efforts exerted by the UN Secretary-General’s Special Envoy to Syria.
Mr. President,
Another issue of concern to us in our Arab region is Libya’s continued state of severe constitutional division for over six years, whose critical indications have aggravated the security and stability of the country and region. We urge all Libyan parties to exercise restraint and allow peaceful solutions based on dialogue to take precedence over violence. In this context, we welcome the positive results achieved during the dialogue sessions between the delegations of the parliament and the supreme council of state through reaching an continued understanding towards drawing up a roadmap to unify the state’s sovereign institutions in accordance with Security Council resolutions, including resolution 2510 (2020), and the related outcomes of regional and international conferences.
We laud the constructive role of the brotherly Kingdom of Morocco in hosting these recent sessions, hoping that these efforts will lead to a comprehensive political settlement that guarantees security, stability and unity of Libya and meets the aspirations of its brotherly people.
Mr. President,
From the principled premises of consolidating rules of good neighborliness set out in the United Nations charter, we re-appeal to the Islamic Republic of Iran to take serious measures towards confidence building to commence dialogue built on respect for the sovereignty of states, non- interference in their internal affairs and to ease tension in the Gulf and preserve the safety of maritime navigation. This will contribute to building relations based on cooperation and mutual respect reflecting the future aspirations of all countries in the region for a life of security and stability bringing about prosperity and development for their peoples. We also call on Iran to cooperate with the International community to ease tensions and escalation in the region.
Mr. President,
Terrorism and violent extremism are amongst the most menacing and dangerous challenges that threaten the world order at its core, as the Middle East region in particular, has suffered from an upsurge in subversive operations executed by terrorist organizations predominantly, known as Daesh, which has taken Islam as a cover for its destructive intentions. It has been a direct reason calling for the importance of intensifying efforts to combat this real threat in all forms and manifestations, and working to dry up its sources, eradicate its funding resources and activate international and regional agreements concerned with countering terrorism.
In light of the exacerbating events witnessed by many countries in our region of the devastating threat in Yemen, Libya, Syria, Somalia and Afghanistan, Iraq’s experience has been recorded as the most cataclysmic as a result of the crimes committed by Da’esh, which owing to the great role of the international community through the cooperation between the Security Council and the Iraqi government had a tangible impact on clearing Iraqi territory from that terrorist entity. We emphasize the importance of continued support of the efforts of the Iraqi government for reconstruction and enforcing stability on all its territories. In this context, we also express our satisfaction with the results of the Afghani peace talks, that the sisterly State of Qatar commendably hosted, we praise its role and efforts in this regard, and convey our appreciation for the responsible spirit shown by the participating Afghan parties to achieve the desired peace and security.
Mr. President, Ladies and Gentlemen,
The adoption of the 2030 agenda for sustainable development goals, which is in its fifth year, illustrates the most lofty human plan striving for a better future, which came as an extended complementary effort for the success achieved under the Millennium Development Goals, in a way that humankind was the main focus of formulating its foundations and drawing its desired results, presenting itself as an opportunity to remind that the fulfillment of international obligations and solidarity at the global level will represent the real starting point for accomplishing those goals aimed at eradicating poverty in its various forms and ensuring all human beings obtain their equal rights in dignity, education, health, political participation, youth and women empowerment, and addressing the impact of climate change within the framework of the Paris Agreement, describing the continuation of environmental degradation as one of the biggest obstacles to realizing those goals, according to the principle of shared responsibility, taking into account the difference in responsibilities and burden bearing.
Although the United Nations announced in January 2020 that the current decade will be ushered to become a decade for expediting the implementation of the plan, however the effects and repercussions of this pandemic is of comprehensive scope, rendering this approach difficult to uphold in a way that it becomes necessary to preserve the progress made in the field of development. Sustainable development depends on the inevitability of activating multilateral international action and raising global cooperation and solidarity according to the rule of common destiny, by restoring balance in financial and trade systems and effectively providing vital global public goods, guided by sustainability standards in taking decisions while bearing in mind the circumstances and conditions in developing countries.
Finally, I can only renew our adherence to multilateralism and to the principles and objectives of the United Nations Charter to ensure the development and strengthening of international governance and guarantee the fulfillment of its noble mission of maintaining international peace and security and serving all humanity.
Wassalamu Alaikum Warahmatullahi Wabarakatuh.